DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 08/19/2022 has been entered. Claims 11, 15, 17, 19-24, 27, 28, 30, 31, 33, 34, 36-40, 42-46, and 49 are cancelled. Claims 52-54 are newly added. Claims 1-10, 12-14, 16, 18, 25, 26, 29, 32, 35, 41, 47, 48, and 50-54 are pending in this application.  Claims 3-5, 7-9, 12, 25, 26, 29, 32, 35, 41, 47, 48, 50, 51, 53, and 54 are withdrawn. Claims 1, 2, 6, 10, 13, 14, 16, 18, and 52 are currently under examination.   

Priority
This application is a 371 of PCT/AU2018/000224 filed on 11/16/2018 and claims foreign priority of AUSTRALIA 2017904664 filed on 11/17/2017 and AUSTRALIA 2018901437 filed on 04/30/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. AUSTRALIA 2017904664 and AUSTRALIA 2018901437, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 18 recites “the genus Hypnea or the species Hypnea musciformis”, which is not disclosed or supported by the prior-filed Application No. AUSTRALIA 2017904664 or AUSTRALIA 2018901437. Thus, the priority date of claim 18 is 11/16/2018.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-10, 12-14, 16, and 18) and species (a. para-topolin as the plant hormone and b. fucoidan as the acidic polysaccharide) in the reply filed on 08/19/2022 is acknowledged.  Claims 3-5, 7-9, 12, 25, 26, 29, 32, 35, 41, 47, 48, 50, 51, 53, and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2022. Thus, claims 1, 2, 6, 10, 13, 14, 16, 18, and 52 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/01/2022 has been considered.

Claim Objections
Claims 6, 10, 13, 14, 16, 18, and 52 are objected to because of the following informalities: In claim 6, change the incorrect recitation “the one or more aromatic plant hormones is” (lines 1 to 2) to “the aromatic plant hormone is” to comply with preceding singular recitation “an aromatic plant hormone” in claim 2. In claim 10, insert the missing unit “by weight” immediately after the recitations “(ppm)” (line 3) and “1.5 ppm” (last line). In claim 13, change the incorrect recitation “the composition comprises an acidic polysaccharide that is” (lines 1 to 2) to “the one or more acidic polysaccharides are or include” to comply with preceding recitation “one or more acidic polysaccharides” in claim 1. In claim 14, insert the missing unit “by weight” immediately after the recitations “(%)” (line 3) and “10%” (last line). In claim 16, insert the missing unit “by weight” immediately after the recitations “5%” (line 2) and “5000 ppm” (line 3). In claim 18, change the incorrect recitation “wherein the composition is or includes an extract of a seaweed, wherein the seaweed is” (lines 1 to 2) to “wherein the seaweed is” to comply with preceding recitation “seaweed” in claim 1. In claim 52, change the incorrect recitation “the one or more aromatic cytokinins is” (line 1) to “the aromatic cytokinin is” to comply with preceding singular recitation “an aromatic cytokinin” in claim 6. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 10, 13, 14, 16, 18, and 52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 1, 2, 6, 10, 13, 14, 16, 18, and 52 recite a composition comprising one or more plant hormones (or N6-benzyladenine, ortho-topolin, or para-topolin) and one or more acidic polysaccharides (or alginate or fucoidan), derived or derivable from seaweed (or Sargassum wightii), which are products of nature. Accordingly, the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is deemed that this judicial exception is not integrated into a practical application because there is no indication that mixing them in the recited concentration (i.e., between about 0.01 parts per billion (ppb), and about 1 part per million (ppm); between about 1.5 ppb and about 1.5 ppm; between about 50 ppm to about 5 percent (%); between about 0.1 % to about 10%; or between about 50 ppm to about 5000 ppm) changes the structure, function, or other properties of the one or more plant hormones (or N6-benzyladenine, ortho-topolin, or para-topolin) and one or more acidic polysaccharides (or alginate or fucoidan), derived or derivable from seaweed (or Sargassum wightii) in any marked way. Instead, the plant hormone (or N6-benzyladenine, ortho-topolin, or para-topolin) or the acidic polysaccharide (or alginate or fucoidan), derived or derivable from seaweed (or Sargassum wightii) retains its naturally occurring structure and properties (e.g., promoting plant growth or anticancer properties). Thus, the claimed mixture as a whole does not display markedly different characteristics compared to the closest naturally occurring counterpart. Accordingly, the Step 2A (Prong two) is NO because this judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior to applicant’s invention and at the time of filing the application, mixing of the plant hormone (or N6-benzyladenine, ortho-topolin, or para-topolin) and the acidic polysaccharide (or alginate or fucoidan), derived or derivable from seaweed (or Sargassum wightii) was well-understood, routine and conventional in the field, as evidenced by the references under the 102/103 rejection below. The recitation of specific concentrations of the plant hormone (or N6-benzyladenine, ortho-topolin, or para-topolin) and the acidic polysaccharide (or alginate or fucoidan), derived or derivable from seaweed (or Sargassum wightii) does not affect this analysis, because it was also well-understood, routine and conventional at the time to mix specific concentrations of the plant hormone (or N6-benzyladenine, ortho-topolin, or para-topolin) and the acidic polysaccharide (or alginate or fucoidan), derived or derivable from seaweed (or Sargassum wightii), e.g., to achieve commercially acceptable chemical complex for different purposes. Thus, the mixing of different concentrations of the plant hormone (or N6-benzyladenine, ortho-topolin, or para-topolin) and the acidic polysaccharide (or alginate or fucoidan), derived or derivable from seaweed (or Sargassum wightii), when recited at this high level of generality, does not meaningfully limit the claim, and the claim as a whole does not amount to significantly more than each “product of nature” by itself (Step 2B: NO). The claim does not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 10, 13, 14, 16, 18, and 52 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ramya et al. (Recent Research in Science and Technology 2(5):45-52, 2010, hereinafter referred to as Ramya ‘2010), as evidenced by Eluvakkal et al. (International Journal of Botany 6(2):176-181, 2010, hereinafter referred to as Eluvakkal ‘2010, also listed in IDS filed on 07/01/2022), Stirk et al. (Plant Growth Regulation 41:13–24, 2003, hereinafter referred to as Stirk ‘2013), and Zdarska et al. (Plant Physiol. 161:918-930, 2013, hereinafter referred to as Zdarska ‘2013).
With regard to structural limitations “a composition derived or derivable from seaweed (or Sargassum wightii), the composition comprising: one or more plant hormones (or an aromatic plant hormone; or an aromatic cytokinin; or N6-benzyladenine, ortho-topolin, or para-topolin (elected); or between about 0.01 ppb and about 1 ppm); and one or more acidic polysaccharides (or a fucoidan (elected) between about 50 ppm to about 5000 ppm; or between about 50 ppm to about 5%)” (claims 1, 2, 6, 10, 13, 14, 16, 18, and 52):
Ramya ‘2010 disclosed that marine alga Sargassum wightii (S. wightii) was collected from Mandapam located in South east coast of Tamil Nadu. The alga was taken, shade dried and then the sample dry weight was determined. Boiled extract was prepared from the algal powder. Cytokinin was present at 9 mg/L in the Sargassum wightii extracts. There was appreciable increase in growth, biochemical and yield characters when 1.5% of Sargassum wightii was applied to Cyamopsis tetragonoloba. The growth enhancing potential of seaweed might be attributed to the presence of carbohydrate (page 45, right col., para. 2; page 46, Table 1; left col., para. 1; page 47, right col., para. 2). Eluvakkal ‘2010 (cited here as evidence for the presence of fucoidan) disclosed that a maximum amount of crude fucoidan (7.15 % alga dry wt.) was recorded from Sargassum wightii brown seaweed collected along the coast of Gulf of Mannar (Rameswaram regions), India (page 176, abstract). Stirk ‘2013 (cited here as evidence for the presence of N6-benzyladenine in brown seaweed) disclosed that thirty-one seaweeds (including Sargassum heterophyllum brown macroalgae) were collected from the warmer KwaZulu-Natal coast and the cooler Cape waters (South Africa). Aromatic cytokinins were also present but at lower levels and were represented by benzyladenine (BA), ortho-topolin (oT) and meta-topolin (mT) derivatives. Table 2. Aromatic cytokinins (pmo/g dry weight) of the extracted sample: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. The highest amounts of cytokinins were detected in the cooler months and co-chromatographed with the O-glucosides while in the warmer months, the free bases were more prevalent in the brown macroalgae (page 13, abstract; page 19, Table 2; page 14, right col., para. 3). Zdarska ‘2013 (cited here as evidence for the presence of para-topolin as metabolite of 6-benzyladenine) disclosed that 6-benzylaminopurine (BAP) mediated proteome regulation specifically in the shoot and root of Arabidopsis. Furthermore, levels of metabolized BAP (hydroxylated BAP derivatives, ortho- and para-topolin) showed a similar response in both tissues following the 30-min treatment, whereas after the 120-min treatment, slightly higher levels was observed in the shoot samples than in the root samples (page 919, left col. para. 3; right col., para. 2; page 920, left col., para. 1). 
Thus, these teachings of Ramya ‘2010 as evidenced by Eluvakkal ‘2010, Stirk ‘2013, and Zdarska ‘2013 anticipate Applicant’s claims 1, 2, 6, 10, 13, 14, 16, 18, and 52 because the extract of Ramya ‘2010 as evidenced by Eluvakkal ‘2010, Stirk ‘2013, and Zdarska ‘2013 is extracted from the same Sargassum wightii brown seaweed using boiling water as exemplified for Composition 2 of the Specification (p. 28/69, lines 1-11); or, it is obvious to skilled artisan to obtain Sargassum wightii from different geographic areas and/or seasons for boiled water extraction that yields various levels of cytokinins including para-topolin, and sulfated polysaccharides including fucoidan because amounts of cytokinins and/or in the form of O-glucosides or free base in brown seaweed depend on the cooler or warmer months of the year, as described above. Also, the claimed concentrations meet the described ppb level of benzyladenine (BA) or ortho-topolin (oT), and ppm level of fucoidan above.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623